143 F.3d 525
L'ANZA RESEARCH INTERNATIONAL, INC., Plaintiff-Appellee,v.QUALITY KING DISTRIBUTORS, INC., a New York Corporation,Defendant-Appellant.
No. 95-56447.
United States Court of Appeals,Ninth Circuit.
May 4, 1998

On Remand from the United States Supreme Court
Before:  D.W. NELSON, T.G. NELSON and THOMAS, Circuit Judges.

ORDER

1
The opinion of this court, 98 F.3d 1109, is vacated and the case is remanded to the District Court for further proceedings consistent with the decision of the Supreme Court of the United States, decided March 9, 1998, 523 U.S. ----, 118 S. Ct. 1125, 140 L. Ed. 2d 254 (1998)


2
IT IS SO ORDERED.